Cobb, P. J.
(After stating the facts.) »
In 1893 the General Assembly passed an act entitled “An act for the protection of union labels, trade-marks, and form of advertisement, and providing penalties for counterfeiting the same.” The portions of the act material in the present case are contained in the Penal Code, §252. In Comer v. State, 103 Ga. 69, in a *703decision rendered November 26, 1897, it was held that the act •of 1893 was limited in its operation exclusively to the protection •of labels, trade-marks, and forms of advertisement adopted by associations or unions of workingmen, and that one who made and used a counterfeit of the genuine label of a medicine company was not liable to indictment under the act. At the following session of the General Assembly the act under consideration was passed. There can be but little doubt that it was the legislative intent, in passing this act, to bring the labels and trade-marks of others than associations of workingmen within .the protection of the law, to the same extent that the act of 1893 protected union labels. The act of 1898 contains practically the same language that was contained in the act of 1893, except that the scope of the act is broadened so as to protect the -label, trade-mark, trade-name, or form of advertisement of any person who has adopted and used the same in his business. It is to be noted, in passing, that the act does not require the label or trade-mark to be registered in this State, nor one that is protected under the acts of Congress in reference to trade-marks. If one has adopted and used in his business* a trade-mark or label, it Then becomes unlawful for any person to counterfeit or imitate the same with intent to deceive the public. In the first, third, and fourth sections, the acts declared unlawful are only such when done with intent to deceive the public in the sale of goods. In the second section these words do not appear, and the use of any counterfeit or imitation label, trade-mark, etc., is declared to be unlawful in any case where the one using it knows that it is a counterfeit or imitation. 'It is contended by counsel for plaintiff in error-that this section should be construed as if these words were embraced therein, but, under the view which we take of the case, this is immaterial even if it can be properly done.
Was the legislative intent, in passing this act, to protect the public against the sale of spurious articles, or was it to protect the public against the sale of any article, spurious or otherwise, which was sold under the name and sanction of a person who had .adopted a label or trade-mark? If, as was aptly said by counsel for the State in his argument, the sole purpose of the act was to protect the public in the sale of the spurious article represented to be genuine, there was no necessity for legislation on the sub*704ject, for the law against common cheats and swindlers fully covered all such cases. There can be but little question that the purpose of the act of 1893 was to protect the label of the workingmen’s union, without reference to the article upon which it appeared. In other words, the purchaser was protected, by this act, against one who counterfeited a union label and thus probably secured the sale of an article which he could not have sold if it had been known to the purchaser that he was not authorized to-use a union label. So, under the present law, the purchaser is entitled to whatever protection in the purchase the genuine label would give. He desires to purchase an article of a certain manufacturer, and he desires to be sure that he receives it from the hand of a dealer who has the confidence of the manufacturer to-such an extent that the manufacturer has committed to him the-use of his genuine label as a guarantee of the article sold. If the-accused sold a bottle of Catherwood’s whisky which was genuine,, but with a counterfeit label thereon, the purchaser was deceived;, for what he desired was Catherwood’s whisky from the hands of a dealer approved by Catherwood, and this approval to be evidenced by the possession and lawful use of Catherwood’s trademark. The title of the act is “An act for the protection of labels,”' etc. The provisions of the act must be considered in the light of' the legislative intent, as indicated by the title.- If it had been, as contended by counsel for the accused, an act which simply protected the public in regard to the quality of the article, the title would be something like this: “An act for the protection of the public in the sale of spurious articles under counterfeit or imitation trade-marks,” etc. If section 2 of the act be construed,! as claimed by counsel for the accused, as if the words “for the purpose of deceiving the public in the sale of goods” were contained therein, then the construction placed by him upon these words in the different portions of the' act would have the effect to entirely defeat the purpose of the act as indicated by its title. If it were allowed as a defense, in a prosecution under the act, that the article sold was really what the .counterfeit label represented it to be, the label is no protection whatever. We see no sufficient reason for reversing the judgment.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.